Case 5:20-cv-01170-SK Document 24 Filed 03/11/21 Page 1 of 2 Page ID #:1869


                                                             JS-6
 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     CEDINA M. KIM
 4   Assistant United States Attorney
     Senior Trial Attorney, Civil Division
 5   ELLINOR R. CODER
     Special Assistant United States Attorney
 6   CA State Bar No.: 258258
      Assistant Regional Counsel
 7    Social Security Administration, Region IX
      160 Spear Street, Suite 800
 8    San Francisco, California 94105
     Tel: (415) 977-8955
 9   Fax: (415) 744-0134
     E-mail: Ellinor.Coder@ssa.gov
10
     Attorneys for Defendant
11   ANDREW SAUL
12
                          UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
     FELIPE DE JESUS SUAREZ                ) Case No.: 5:20-cv-01170-SK
15   FRANCO,                               )
                                           ) JUDGMENT OF REMAND
16                                         )
                 Plaintiff,                )
17                                         )
         vs.                               )
18   ANDREW SAUL,                          )
     Commissioner of Social Security,      )
19                                         )
                                           )
20               Defendant.
21
22
23
24
25
26

                                           -1-
Case 5:20-cv-01170-SK Document 24 Filed 03/11/21 Page 2 of 2 Page ID #:1870




 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment

 3   (“Stipulation to Remand”) lodged concurrently with the lodging of the within
     Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED, AND
 4
     DECREED that the above-captioned action is remanded to the Commissioner of
 5
     Social Security for further proceedings consistent with the Stipulation to Remand.
 6
 7
     DATED: March 11, 2021
 8                                         HON. STEVE KIM
 9                                         UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                             -2-
